Citation Nr: 0817215	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-32 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a lung condition, 
to include fibrosis.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for chloracne, 
claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION


The veteran served on active duty from November 1964 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal. 


FINDING OF FACT

The veteran died in December 2007.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim. 38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.1302 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal. As a matter of law, veteran's claims do not survive 
their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 20.1302 (2007).



ORDER


The appeal is dismissed.


____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


